Certified State Law Question, No. 301CV7334. On preliminary memoranda pursuant to S.CtJPrac.R. XVIII(6). The court will answer the following questions certified to it by the United States District Court for the Northern District of Ohio, Western Division:
“1. Does the Ohio Revised Code authorize or delegate to a local board of health of a general health district the authority to prohibit smoking in all public places as defined by the [Clean Indoor Air] Regulation at issue herein?
“2. If the answer to Question 1 is yes, does such a delegation of authority violate the Ohio Constitution?
“3. Does a regulation adopted by a board of health of a general health district, which prohibits smoking in all public places as defined by the Regulation at issue, conflict with, or is it inconsistent with or preempted by the provisions of the Ohio Revised Code that already govern the conduct of smoking in places of public accommodation and elsewhere?
“4. To the extent a regulation which prohibits smoking in all public places as defined by the Regulation at issue conflicts with a municipal ordinance regulating the same area, which one prevails pursuant to Section 3, Article XVIII of the Ohio Constitution (relating to home-rule)?”